Case 2:20-cr-00104-Z-BR Document 29 Filed 01/28/21 Page1of1 PagelD 72

 

US. DISTRICT COURT

 

IN THE UNITED STATES DISTRICT COURT ee LED OF TEXAS
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION JAN 2.8 2021

 

 

 

UNITED STATES OF AMERICA

 

en

 

 

Plaintiff,
Vv. 2:20-CR-104-Z-BR-(1)

GUSTAVO GUTIERREZ ZAMARRON

CON On WOR GOD GOR COD Cn 6On On

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On January 13, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Gustavo Gutierrez Zamarron filed no objections to the Report and Recommendation within the
fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant
matters of record in the above referenced cause—including the elements of the offense, Factual
Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the Report
and Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by
the United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of
Defendant Gustavo Gutierrez Zamarron was knowingly and voluntarily entered; ACCEPTS the guilty
plea of Defendant Gustavo Gutierrez Zamarron; and ADJUDGES Defendant Gustavo Gutierrez
Zamarron guilty of Count Two in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(D). Sentence will

be imposed in accordance with the Court’s sentencing scheduling order.

CLERK, U.S. DISTRICT COUR:
|
|

SO ORDERED, January £42021. Ah dual —
yg] iene

 

MAPTHEW J. KACSMARYK
TED STATES DISTRICT JUDGE

 
